This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                             No. 33,768

 5 BRANDON SHAWN NEZ,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF McKINLEY COUNTY
 8 Louis E. DePauli, Jr., District Judge

 9 Gary K. King, Attorney General
10 Margaret McLean, Assistant Attorney General
11 Santa Fe, NM

12 for Appellant

13 Steven F. Seeger
14 Gallup, NM

15 for Appellee

16                                 MEMORANDUM OPINION

17 FRY, Judge.

18   {1}    The State of New Mexico (the State) filed a docketing statement, appealing

19 from the district court’s order granting defendant Brandon Shawn Nez’s (Defendant)

20 motion to suppress evidence. This Court issued a calendar notice, proposing to
1 summarily affirm the order. The State filed a response to our notice, requesting that

2 this Court follow its proposed disposition. [MIO 2] Accordingly, for the reasons stated

3 in our notice of proposed disposition, we affirm the district court’s order granting

4 Defendant’s motion to suppress.

5   {2}   IT IS SO ORDERED.



6
7                                         CYNTHIA A. FRY, Judge

8 WE CONCUR:



 9
10 RODERICK T. KENNEDY, Chief Judge


11
12 M. MONICA ZAMORA, Judge




                                             2